DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 10-13, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Watanabe (U.S. Patent Application Publication 2020/0020731).
Regarding claims 1, 2, 5-7, Watanabe discloses (Fig. 21) an image sensing device comprising: a semiconductor substrate (61) including a first surface (top) and a second surface (bottom) opposite to the first surface, and configured to generate signal carriers in response to light incident upon the first surface; a plurality of signal detectors (65-1, 65-2) formed on the semiconductor substrate and located closer to the second surface than the first surface of the semiconductor substrate, and configured to detect the signal carriers using a difference in electric potential; an insulation layer (92 and/or 232) disposed at the second surface of the semiconductor substrate, and configured to isolate the signal detectors from each other; and at least one gate (94) disposed at the insulation layer interposed between the signal detectors, and configured to reflect light arriving at the second surface of the semiconductor substrate back to the semiconductor substrate.  Insulation layer 232 being buried in a trench.  Watanabe also discloses (Fig. 2) wherein each of the signal detectors includes: a control region (74-1, 74-2) including first-type impurities (P), and configured to generate hole currents in the semiconductor 
Regarding claims 10-13, Watanabe discloses (Figs.3, 10, 11) an image sensing device comprising: a pixel array including a plurality of unit pixels arranged in a first direction (A-A’) and a second direction perpendicular (B-B’) to the first direction, the unit pixels configured to generate signal carriers in response to reception of light incident upon a semiconductor substrate, wherein the pixel array includes: -4-148390495.1Application No.: 16/859,855Docket No.: 088453-8280.US00Preliminary Amendment under 37 CFR 1.115sub-pixel arrays, each sub-pixel array including unit pixels arranged in the first direction, and one or more gates (94) disposed between the unit pixels, the one or more gates configured to reflect light into the semiconductor substrate; and a pixel transistor array (Tr) disposed between the sub-pixel arrays in the second direction and including pixel transistors ([0182]) arranged in the first direction and configured to read out photoelectric conversion signals acquired from the unit pixels, the photoelectric conversion signals corresponding to the signal carriers.  Watanabe also discloses (Fig. 21) an insulation layer (232) as claimed.
Claim(s) 1, 9-13, 15, 16, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sano (U.S. Patent Application Publication 2019/0342510).
Regarding claims 1, 9, Sano discloses (Figs. 28) an image sensing device comprising: a semiconductor substrate (61) including a first surface (top) and a second surface (bottom) opposite to the first surface, and configured to generate signal carriers in response to light incident upon the first surface; a plurality of signal detectors (65-1, 65-2) formed on the semiconductor substrate and located closer to the second surface than the first surface of the semiconductor substrate, and configured to detect the signal carriers using a difference in electric potential; an insulation layer (material of substrate) disposed at the second surface of the semiconductor substrate, and configured to isolate the signal detectors from each other; and at least one gate (64 or 631) disposed at the insulation layer interposed between the signal 
Regarding claims 10-13, 15, 16, Sano discloses (Figs. 2, 28, 44) an image sensing device comprising: a pixel array including a plurality of unit pixels arranged in a first direction (up/down; Fig. 44) and a second direction perpendicular (left-right; Fig. 44) to the first direction, the unit pixels configured to generate signal carriers in response to reception of light incident upon a semiconductor substrate, wherein the pixel array includes: -4-148390495.1Application No.: 16/859,855Docket No.: 088453-8280.US00Preliminary Amendment under 37 CFR 1.115sub-pixel arrays, each sub-pixel array including unit pixels arranged in the first direction, and one or more gates (631 or 64) disposed between the unit pixels, the one or more gates configured to reflect light into the semiconductor substrate; and a pixel transistor array (831) disposed between the sub-pixel arrays in the second direction and including pixel transistors (724A,725A, 728A, 721A, etc.) arranged in the first direction and configured to read out photoelectric conversion signals acquired from the unit pixels, the photoelectric conversion signals corresponding to the signal carriers.  Sano also discloses (Fig. 41) an insulation layer (64) and the gate being multi-material stacked layers ([0397]) as claimed.  The gate 64 being reflective ([0397] oxide being reflective) and surrounding the detectors as claimed.
Allowable Subject Matter
Claims 3, 4, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878